Citation Nr: 1448987	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-33 565	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected type II diabetes mellitus (DM).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected DM.

3.  Entitlement to service connection for an eye disorder, inclusive of diabetic retinopathy, hypertensive retinopathy, refractive error, left eye pterygium, dry eyes, and senile cataract(s), to include as secondary to service-connected DM.



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the San Juan, Commonwealth of Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2013, the Board confirmed the RO's reopening of previously denied claims for service connection for an acquired psychiatric disorder, including an anxiety disorder, and for hypertension, while remanding those reopened claims, as well as the claim for service connection variously diagnosed eye disorders, to include as secondary to diabetes mellitus as to all, to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  

In April 2014, the Board issued a remand, finding that the January 2013 VA examination regarding hypertension was inadequate and another remand was warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  In the April 2014 remand, the Board also found that additional development was required with regard to the claims for service connection for a psychiatric disorder and a variously diagnosed eye disorder.  With regard to the claims for service connection for hypertension and a psychiatric disorder, the Board finds that VA examinations with opinions were obtained in May 2014; thus, there was at the very least substantial compliance with the April 2014 remand.  With regard to the claim for service connection for an eye disorder, however, there has not been substantial compliance with the April 2014 remand, and another remand is warranted for that issue.  See Stegall v. West, supra.

The issue of entitlement to service connection for an eye disorder to include as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The weight of the evidence of record is against a finding that it is at least as likely as not that the Veteran has a psychiatric disorder as a result of either active service or a service-connected disability.

2.  The weight of the evidence of record is against a finding that it is at least as likely as not that the Veteran's hypertension onset in service, or is otherwise related to active service or to a service-connected disability, on either a causation or aggravation basis.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by active service, and is not due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  Hypertension was not incurred in or aggravated by the Veteran's active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2008 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the November 2008 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in May 2014.  These examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
II. Factual Background

Service treatment records (STRs) are negative for any report of or finding of a psychiatric disorder or hypertension.  On the Veteran's separation examination in September 1967, his clinical examination was essentially normal, and a blood pressure reading of 120/70 was recorded.  The Veteran was also found to be psychiatrically normal.  On a medical history survey completed in conjunction with his separation physical, the Veteran specifically responded "no" to having or having had high or low blood pressure, depression or excessive worry, and nervous trouble of any sort.  

In August 1968, approximately a year after separating from service, the Veteran sought service connection for a nervous condition, reporting that he had been seen for nervousness in November 1967.

On a VA psychiatric examination in November 1968, the Veteran complained of a nervous condition, irritability, nightmares, nervousness, poor sleep, and crying spells, and was very much preoccupied with the economic situation at home.  The medical professional found no impairment in insight or judgment.  The diagnosis was anxiety reaction with mild incapacity.

On a VA general medical examination in December 1968, the Veteran complained he was nervous and had palpitations.  On examination his blood pressure readings were 150/100, 150/100, 170/100, 160/90, and 160/90.  The diagnoses included anxiety and hypertension.  

On a VA cardiovascular examination in January 1969, the Veteran complained of extreme nervousness for the past few months, and that approximately three months prior, during one of the nervous episodes, he was seen by a private physician in his hometown and was told he had high blood pressure.  It was noted that during the course of a general medical examination at VARO recently, a mild elevation of diastolic blood pressure was noted, with diastolic readings of 100 mm, but after exercise the readings went down to 90.  The Veteran's blood pressure reading that day, prior to the electrocardiogram, was 120/80.  On physical examination it was noted that his blood pressure fluctuated in different positions between 120/80 and 120/88.  The diagnoses included no evidence of cardiovascular disease and chronic anxiety.  

In letters dated in November 2008 and December 2009, Dr. NAOV explained that diabetes mellitus potentially caused a number of health complications, and that because the Veteran had diabetes mellitus, he should be screened for possible complications.  Dr. NAOV stopped short in either letter of actually stating that the Veteran's diabetes mellitus had caused any secondary condition such as hypertension.  In the letter dated in November 2008, Dr. NAOV described the Veteran's physical problems and also noted that the Veteran was exposed to daily bomb attacks, gunners, mine explosions, and his life was at risk constantly and he had good friends who died in his presence.  Dr. NAOV opined that these experiences in part caused the Veteran to be depressed, and indicated the Veteran could not work due to a combination of depression problems and other health issues.  Further, in the letter dated in December 2009, Dr. NAOV indicated that there are conditions that are related and secondary to diabetes mellitus that cause damage to the heart, nerves, and eyes, including high blood pressure and retinopathy.  Dr. NAOV indicated that the Veteran should be carefully evaluated to rule out the possibility that his blood pressure problem related to his diabetic condition, and also noted that" ocular abnormalities associated with diabetes include fluctuating visual acuity which he presents."  Dr. NAOV further indicated that the Veteran, as a consequence of his diabetes and changes in lifestyle presented with a depressed mood with changes in his sleep pattern, as well as marked decrease in interest and pleasure in most of his usual activities, and episodes of irritability and anxiety.  Dr. NAOV noted that it was known that Vietnam veterans were exposed to Agent Orange and that there was evidence relating a group of conditions to it, including diabetes mellitus, type 2.  Dr. NAOV opined that it was "more probable than not that [the Veteran's] diabetes and related conditions are service connected, as [is] his emotional problem'.  

On a VA examination in December 2008, it was noted that the Veteran had no past or present psychiatric treatment, and no outpatient treatment for a mental disorder.  For Axis I: there was a notation of "no diagnosis".  The examiner indicated that the symptoms reported by the Veteran were normal reactions to everyday stressors and did not meet the criteria for any currently known mental disorder described in the DSM-IV-TR.  

On VA examination in December 2008, the diagnoses included refractive error (hypermetropia, astigmatism, presbyopia), left eye pterygium, mild dry eyes, bilateral senile cataract, no diabetic retinopathy observed, and hypertensive retinopathy grade 2.  

On a VA examination in December 2008, the examiner diagnosed hypertension and opined that although hypertension was diagnosed in 2007, after the service-connected type 2 diabetes mellitus, there is no evidence of proteinuria or retinopathy on examination, so, the Veteran's hypertension is not likely related to his service-connected type 2 diabetes mellitus.  It was also noted that the Veteran did not have any kidney problems.

Review of VA treatment records dated through December 2012 show that the Veteran consistently had negative depression and PTSD screens, and neuropsychiatric testing was negative.

On a VA examination in May 2011, it was noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and there was no mental disorder diagnosis found by the examination.  

On a VA examination in January 2013, the Veteran was diagnosed with hypertension, but the examiner opined that hypertension was less likely than not incurred in or as a result of service or proximately due to or the result of service-connected disability.  The rationale for the adverse opinion as to service incurrence was that there was no medical documentation identifying either pertinent diagnosis or treatment; the rationale for concluding that no secondary relationship existed was "no evidence of microalbuminuria."  Under the heading 'opinion regarding conflicting medical evidence' it was noted that the Veteran's hypertension had not been aggravated by his service-connected diabetes mellitus, that his hypertension was in control, and that there was no evidence of microalbuminuria.

On a VA DBQ mental disorders examination in May 2014, the examiner concluded that the Veteran did not meet any DSM-V symptoms criteria for the diagnosis of a mental disorder; thus there was no Axis I diagnosis for the Veteran.  The Veteran was noted to have mild occasional irritability and economic worries, but the examiner found these were not diagnostic of a full mental condition, noting that the Veteran lived a very successful social and occupational life until 2005 when he retired, and that the Veteran was concerned about his future, his wife, and economic issues.  The examiner indicated that there was no evidence of psychiatric complaints, findings, or treatment prior to military service, during service, or within one year of discharge from service.  The examiner noted that the Veteran was evaluated once, in 1968, but never received treatment.  The examiner concluded that the Veteran was mentally competent, stable, coherent, logical, and relevant at the time of the examination, had not experienced a significant decrease in functionality, had not been hospitalized, had no evidence of psychological crisis, and had no evidence of pharmacological treatment in relation to any mental condition.  For rationale, it was noted that the examiner could not furnish any opinion since there was no diagnosis on Axis I and no mental disorder was found during the psychiatric evaluation.  The examiner also reiterated that there was no evidence of any psychosis within one year of the period immediately following the Veteran's discharge from service in September 1967.  

On a VA DBQ hypertension examination in May 2014, the Veteran reported he was diagnosed with diabetes mellitus in 2002, that he had experienced high blood pressure since 1968, and that he started on antihypertensive medication in 2007.  The examiner opined that the Veteran's hypertension less likely than not (less than 50/50 probability) originated in service, or was otherwise related to service, or any event occurring therein.  For rationale, the examiner noted that service treatment records and electronic medical records were silent regarding high blood pressure readings from December 1965 to September 1967.  The examiner also opined that the Veteran's hypertension was less likely than not (less than 50/50 probability) present within the one-year period immediately following his discharge from service in September 1967, noting that the record was silent regarding high blood pressure readings from September 25, 1967 to September 25, 1968.  Finally, the examiner opined that the Veteran's hypertension was less likely than not (less than 50/50 probability) caused or aggravated by his service-connected diabetes mellitus that was diagnosed in 2002 because the evidence of record did not disclose worsening of high blood pressure readings or worsening of the underlying disability (i.e. hypertension) beyond its natural progression, versus a temporary flare-up of symptoms, from 2002 until 2014.

1. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for certain "chronic" diseases, such as psychosis and hypertension, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, diagnosis of psychiatric disorder and onset and etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson supra.  

2. Discussion

a. Psychiatric Disorder

The Veteran contends he experienced anxiety in or shortly after service, and was treated therefor.  He also contends he has a psychiatric disorder related to service, or, in the alternative, that was caused or aggravated by his diabetes mellitus. 

The Board initially notes that the competent medical evidence of record does not show that the Veteran has a current psychiatric disability.  Although the Veteran has undergone several VA psychiatric examinations during the course of his appeal, none of the examinations found that the Veteran met the diagnostic criteria  for a current mental disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Board recognizes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, in this case the Board notes that there has not been a chronic psychiatric disability diagnosed at any time during the claim process.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Although Dr. NAOV noted in letters dated in November 2008 and December 2009 (within the period of the claim process), that the Veteran had a depressed mood, depression problems, and emotional problems, the Board notes that a diagnosis of a chronic disorder was not actually rendered in these letters, nor was the RO able to obtain any additional records from Dr. NAOV to further clarify the letters provided.  Essentially, Dr. NAOV did not explain how the DSM criteria were met to support the diagnosis of any Axis I psychiatric disorder.  

The Board concludes that the competent medical evidence of record does not show that the Veteran has a current psychiatric disability.  The Board recognizes that the Veteran has contended that he has a psychiatric disorder related to service and/or his service-connected diabetes.  Although lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the Board does not find that the diagnosis of a psychiatric disorder is subject to lay diagnosis.  Jandreau v. Nicholson, supra.  

Thus, the weight of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a psychiatric disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

b. Hypertension

The Veteran essentially contends that his hypertension had an onset in or soon after service, and is secondary to his service-connected diabetes mellitus.  

The Board initially notes that the Veteran does have a current disability of hypertension, as shown by the competent medical evidence of record.  STRs show no report or finding of hypertension or even elevated blood pressure.  

The question to be resolved is whether the Veteran's hypertension is causally related to service or to his service-connected diabetes mellitus, on either a causation or an aggravation basis.  38 C.F.R. §§ 3.303, 3.310.  In that regard, in May 2014, a VA examiner addressed the questions of causation and aggravation, and the VA examiner's opinion included a review of the claims folder, cited to the rationale behind the opinion, and provided an explanation for the opinion.  While Dr. NAOV did suggest that diabetes mellitus could cause hypertension, she never actually found that the Veteran's diabetes mellitus did cause or aggravate his hypertension.  Specifically, Dr. NAOV indicated that "there are conditions that are related and secondary to diabetes mellitus that cause damage to the heart, nerves, and eyes, including high blood pressure", but did not explain further and again did not relate the hypertension to the Veteran's service connected diabetes mellitus.  The Board does not dispute such an assertion, but while diabetes mellitus can cause secondary health problems, the relevant inquiry is whether it did cause the secondary condition of hypertension in the case of the Veteran.  Here, multiple medical opinions have been obtained to address the etiology of the Veteran's hypertension, but the VA examiners have consistently found that the Veteran's hypertension did not begin during his military service, that it was not otherwise caused by his military service, and that it was neither caused nor aggravated by his service connected diabetes mellitus. 

Because the VA examiners provided definitive opinions that were supported by rationales that were grounded in the medical literature and the Veteran's medical history, the Board assigns more weight to the VA examiners' opinions, and finds them to be probative and persuasive on the issue as to whether the Veteran's hypertension had an onset in active service, is related to active service, or is attributable to his diabetes mellitus, on a causation or aggravation basis.  

The Board has carefully considered the statements and contentions of the Veteran, but finds that the weight of the competent medical evidence is contrary to those statements and contentions.  Although he is capable of describing the history in this case as well as any symptoms, his statements cannot serve to address questions of causation or aggravation, because those are medical questions beyond the purview of lay knowledge.  See Jandreau v. Nicholson, supra.  

The preponderance of the evidence is therefore against the claim of service connection for hypertension on both a direct basis and as secondary to the service-connected diabetes mellitus.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for hypertension is denied.


REMAND

The Veteran has contended that he has an eye disorder related to either service or to his service-connected diabetes mellitus.  In April 2014, this matter was remanded by the Board, in part, to obtain a VA examination and opinion regarding whether the Veteran had an eye disorder related to service or related to (caused or aggravated by) his diabetes mellitus.  Therein, the Board indicated that the questions of causality and aggravation due to service-connected DM had not to date been adequately addressed.  

On the VA DBQ examination for eye conditions, dated in May 2014, the diagnoses were listed as: nasal pterygium of the left eye, nuclear sclerosis of both eyes, and hypertensive retinopathy.  It was noted that the Veteran had diabetes mellitus and systemic hypertension, and had no ocular complaints except that he needed his glasses changed because they were old.  On examination it was noted that the Veteran had corneal conditions, cataract and other lens conditions, and retinal conditions.  The examiner indicated that the Veteran had a severe contraction of the visual field in the left eye, which was categorized as legally blind, and the right eye also had a severe contraction.  The examiner also noted, however, that the Veteran's visual field was incongruent with his clinical examination and that the visual fields examination might be repeated in the future using a different method of testing.  The examiner noted that the Veteran had chronic grade 2 hypertensive retinopathy that did not cause him any visual impairment or constriction of the visual field, was not related to service, and was not related to diabetes.  The examiner opined that the Veteran did not have diabetic retinopathy or visual impairment related to diabetes mellitus, and that his diabetes mellitus, which was related to service, did not cause constriction of the visual field.  The examiner also opined that the Veteran's right eye pterygium was not causing him a visual impairment and was not related to the visual field constriction or diabetes mellitus, and that the military medical records were silent regarding nasal pterygium.  The examiner opined that the bilateral nuclear sclerosis cataracts did not cause the Veteran any visual impairment or visual field contraction, finding that the nuclear sclerosis cataracts were senile in nature and not related to the service-connected diabetes mellitus.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  After reviewing the VA examination report from May 2014, the Board concludes that such examination is inadequate and another is warranted.  While the VA examiner specifically addressed the nature of the Veteran's eye disorders and whether such eye disorders were related to or caused by diabetes mellitus, the examiner did not specifically address whether an eye disorder was aggravated or worsened by the Veteran's diabetes mellitus.  

A claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, the Board concludes that an addendum medical opinion, on the question of whether an eye disorder was aggravated by the Veteran's service-connected diabetes mellitus is needed.  

The Board appreciates the examiner's effort at providing the requested opinion, and acknowledges that the examination report appears to be very thorough.  However, the Court of Appeals for Veterans Claims has specifically explained that a medical opinion which states that a claimed disorder is not "caused by" or is not "related to" a service-connected disability, does not encompass the question of aggravation under 38 C.F.R. § 3.310.  As such, the Board has little option but to seek an addendum to address the question of possible aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the May 2014 VA visual examination, or if he is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that any of the Veteran's eye disorder(s) were aggravated by his diabetes mellitus.  The examiner must explain the rationale for any opinions given, meaning tell us why he reached the conclusion he did.  

2.  Then, the claim should be re-adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him a supplemental statement of the case (SSOC) and afford him the opportunity to respond.  Thereafter, return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


